DETAILED ACTION
 Claims 1 - 20 are presented for examination. 
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US Pub. 20180240041 A1) in view of Jackson et al.  (US Pub. 20190259041 A1).

	For claims 1, 12, and 19, Koch discloses a method, comprising: 
	obtaining a training dataset comprising a first set of records associated with a first set of identifier (ID) values for a first entity ID and an evaluation dataset (paragraph [0198]: "the input dataset is loaded", the input dataset is an evaluation dataset) comprising 
	a set of records associated with a second set of ID values for the first entity ID (paragraph [0198-199]: "the portion of the input dataset [...] is distributed into training dataset subset 434 and validation dataset subset 436", the observation vectors in the input dataset, which are distributed as validation dataset subsets, are the second set of records)  
	selecting, by one or more computer systems, a random subset of ID values for the first entity ID from the second set of ID values (paragraph [0198]: "the input dataset is [...] distributed across the computing devices [...] such that each computing device is loaded with a portion of the input dataset", each portion of the input dataset is a selected subset);
	generating, by the one or more computer systems, a sampled evaluation dataset comprising a first subset of records associated with the random subset of ID values in the second set of records (paragraph [0199]: "the portion of the input dataset [...] is distributed into training dataset subset 434 and validation dataset subset 436", the training dataset subset is the generated sampled training dataset); 
	generating, by the one or more computer systems, a sampled training dataset comprising a second subset of records associated with the random subset of ID values in the first set of records (paragraph [0199]: "the portion of the input dataset [...] is distributed into training dataset subset 434 and validation dataset subset 436", the training dataset subset is the generated sampled training dataset); and 
	outputting the sampled training dataset and the sampled evaluation dataset for use in training ([0202]: "the model type is trained using the hyperparameter configuration [...] and training dataset 434 ") and 
	evaluating a first machine learning model comprising a global version and a first set of personalized versions for a first set of entities represented by the random subset of ID values (paragraph [0205]: "the model type is scored using the hyperparameter configuration [...] the trained model defined in operation 710, and validation data subset
436").
	But Koch doesn’t explicitly teach second set of record.
	However, Jackson discloses a second set of record [0012]
	a second set of records associated with a second set of ID values for the first entity ID [0012, 0053].
	Since, all are analogous arts addressing Machine Learning use in an electronic system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Koch and Jackson to ensure different types of critical dataset can be utilized for enhancing Machine Learning, thus, improving system efficiency.

Claim 12 differs from claim 1 only by the additional recitation of the following limitation, which is also taught by Koch as modified by Jackson. Koch further discloses a system, comprising: one or more processors [0006]; and memory storing instructions that, when executed by the one or more processors [0006]. All other identical limitations are rejected based on the same rationale as shown above.

	Claim 12 differs from claim 1 only by the additional recitation of the following limitation, which is also taught by Koch as modified by Jackson. Koch further discloses a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method [0006, 0033].  All other identical limitations are rejected based on the same rationale as shown above.

	For claims 2, 13, and 20, Koch discloses training the global version and the first set of personalized versions of the first machine learning model using the sampled training dataset and a first training configuration (paragraph [0148]: "the user can select the hyperparameters included in the "Best Configuration" output table'1; training a third machine learning model using a training configuration for the highest-performing machine learning model); and; and 
	evaluating a first performance of the first machine learning model using the sampled evaluation dataset (paragraph [0149]: "the selected hyperparameters may be used to train the selected model type for a second dataset).

	For claims 3 and 14, Koch discloses comparing the first performance of the first machine learning model with a second performance of a second machine learning model that is trained using a second training configuration to identify a highest-performing machine learning model within the first and second machine learning models (paragraph [0148]: "the user can select the hyperparameters included in the "Best Configuration" output table'1; training a third machine learning model using a training configuration for the highest-performing machine learning model); and 
	training a third machine learning model using a training configuration for the highest-performing machine learning model and the training dataset (paragraph [0149]: "the selected hyperparameters may be used to train the selected model type for a second dataset).

	For claims 5 and 16, Koch discloses the first training configuration comprises one or more features (paragraph [0148]: "the user can select the hyperparameters included in the "Best Configuration" output table'1; training a third machine learning model using a training configuration for the highest-performing machine learning model).

	For claim 6, Koch discloses the first training configuration comprises one or more hyperparameters (paragraph [0148]: "the user can select the hyperparameters included in the "Best Configuration" output table'1; training a third machine learning model using a training configuration for the highest-performing machine learning model).

	For claims 7 and 17, Koch discloses identifying, in the first subset of records, a third set of ID values for a second entity ID (paragraph [0198-199]: "the portion of the input dataset [...] is distributed into training dataset subset 434 and validation dataset subset 436", the observation vectors in the input dataset, which are distributed as validation dataset subsets, are the second set of records)  ; and 
	adding, to the sampled training dataset, additional records associated with the third set of ID values in the first set of records (paragraph [0198-199]: "the portion of the input dataset [...] is distributed into training dataset subset 434 and validation dataset subset 436", the observation vectors in the input dataset, which are distributed as validation dataset subsets, are the second set of records) .

	For claim 8, Koch discloses training a second set of personalized versions of the first machine learning model for a second set of entities represented by the third set of ID values using the sampled training dataset and a first training configuration (paragraph [0198-199]: "the portion of the input dataset [...] is distributed into training dataset subset 434 and validation dataset subset 436", the observation vectors in the input dataset, which are distributed as validation dataset subsets, are the second set of records). 

	For claims 9 and 18, Koch discloses the second entity ID represents a job (task) [0073].

	For claim 10, Koch discloses selecting the random subset of ID values from the second set of ID values (paragraph [0198]: "the input dataset is [...] distributed across the computing devices [...] such that each computing device is loaded with a portion of the input dataset", each portion of the input dataset is a selected subset) comprises: 
	generating the random subset of ID values to include a proportion of the second set of ID values (paragraph [0198]: "the input dataset is [...] distributed across the computing devices [...] such that each computing device is loaded with a portion of the input dataset", each portion of the input dataset is a selected subset).

	For claim 11, Koch discloses the first entity ID represents a member [0137].


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US Pub. 20180240041 A1) in view of Jackson et al.  (US Pub. 20190259041 A1) in further view Baker (US 20200143240 A1).

	For claims 4 and 15, Koch as modified by Jackson discloses all limitations this claim depended on.
But Koch as modified by Jackson don’t explicitly teach the following limitation taught by Baker. 
Baker discloses training the third machine learning model using the training configuration for the highest-performing machine learning model and the training dataset [0099, 0176-179] comprises: 
	obtaining a regularization hyperparameter associated with the global version from the training configuration [0099, 0176-179]; and 
	scaling the regularization hyperparameter by an inverse of a proportion of the training dataset represented by the sampled training dataset [0099, 0176-179].
	Since, all are analogous arts addressing Machine Learning use in an electronic system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Koch, Jackson and Baker to ensure parameters can be properly adjusted for enhancement in a Machine Learning system, thus, improving system adaptability.

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642